Citation Nr: 0014868	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to December 
1967.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for a back disorder in December 1994 on 
the basis that new and material evidence had not been 
submitted.

2.  The Board notified the veteran of its December 1994 
decision, but the veteran did not seek reconsideration of 
this decision or appeal it to the United States Court of 
Appeals for Veterans Claims.

3.  The evidence associated with the claims file subsequent 
to the Board's December 1994 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a back disorder is not plausible.



CONCLUSIONS OF LAW

1.  The December 1994 Board decision, which denied reopening 
the claim of entitlement to service connection for a back 
disorder, is final. 38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a back disorder.  The 
RO previously denied this claim in July 1976 and September 
1992, and the Board affirmed the latter denial in December 
1994.  The Board based its denial on a finding that, although 
the veteran had an isolated episode of back symptomatology 
during service, this episode did not cause chronic back 
impairment.  In denying the claim, the Board considered the 
veteran's service medical records, a VA hospitalization 
report dated May 1976, and statements of the veteran dated 
1992 and 1993.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In this case, the Board notified the veteran of its 
December 1994 decision, but the veteran did not seek 
reconsideration of this decision or appeal it to the United 
States Court of Appeals for Veterans Claims.  The Board's 
December 1994 decision is thus final.  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The pertinent evidence that has been associated with the 
veteran's claims file since the Board's December 1994 
decision includes: (1) statements of the veteran, his 
representative, and a fellow veteran; (2) a VA clinical 
record dated June 1978; (3) hospital and operative reports 
from Methodist Hospitals of Memphis dated from 1978 to 1980; 
and (4) progress notes and an x-ray report from Kneibert 
Clinic L.L.C. dated 1978 to 1996.   

All of the evidence submitted subsequent to the Board's 
December 1994 decision is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds it new.  The Board also finds the 
evidence material because it bears directly and substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence, in particular, the medical 
evidence noted above, contradicts the findings of the 
December 1994 denial, specifically, that there was no 
evidence of chronic back impairment.  The newly submitted 
medical evidence reflects that since 1977, the veteran has 
been seen regularly for what has been described as a chronic 
back problem.  

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for a back disorder is reopened.  The Board must 
now determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).  Service connection may 
be presumed if arthritis is shown to have manifested to a 
degree of ten percent within a year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).

Applying the facts to the principles outlined above, the 
Board finds that the veteran has not submitted a plausible, 
or well-grounded claim.  The record contains allegations of 
the veteran, his representative and a fellow veteran that the 
veteran sustained a back injury in service and medical 
evidence of a current back disability.  However, it does not 
contain a medical opinion linking the veteran's back disorder 
to the in-service back injury.  In statements received during 
the pendency of this appeal, the veteran has indicated that 
his back disorder was incurred in service or preexisted 
service and was aggravated therein.  However, the veteran's 
statements in this regard do not constitute competent medical 
evidence of a nexus between his current back disorder and his 
period of active service.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as the 
veteran's claim is not supported by a medical opinion 
establishing that the veteran's current back disorder is 
related to his period of active service, it is not plausible 
and must be denied as not well grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







